HERBALIFE LTD.

INDEPENDENT DIRECTORS DEFERRED COMPENSATION AND STOCK UNIT PLAN

Amendment No. 1

Pursuant to Section 9 of the Herbalife Ltd. Independent Directors Deferred
Compensation and Stock Unit Plan (the “Plan”), the Plan is hereby amended as
follows, effective as of March 16, 2006:

1. Section 6(a) of the Plan is hereby deleted in its entirety and replace with
the following:

“(a) Contributions to Deferral Accounts.

(i) Subject to Sections 6(a)(ii) and 6(a)(iii) of this Independent Directors
Plan, an Independent Director may elect to defer and have credited to his or her
Deferral Account for any calendar year up to one hundred percent (100%) of his
or her Director’s Compensation (as defined below). In addition, pursuant to
Section 5(e)(i) of this Independent Directors Plan, on each Grant Date the Stock
Units awarded to an Independent Director pursuant to Section 5 of this
Independent Directors Plan shall be automatically credited to the applicable
Independent Director’s Deferral Account. For purposes of this Independent
Directors Plan, the term “Director’s Compensation” means the amounts payable in
cash to an Independent Director for a calendar year for the Independent
Director’s service on the Board for such calendar year including, without
limitation, annual retainer and meeting fees.

(ii) Independent Directors shall make their elections to defer all or a portion
of their Director’s Compensation for a calendar year by December 1, but no later
than December 31, immediately prior to the beginning of the calendar year in
which the Director’s Compensation is to be earned, or not later than thirty
(30) calendar days following notification of eligibility to participate for a
partial calendar year (with respect to Director’s Compensation not yet earned).
Any election pursuant to Section 6(a)(i) of this Independent Directors Plan
shall be made by the Independent Director by completing and delivering to the
Company an election form provided by the Company (a “Deferral Election Form”)
for such calendar year no later than the last day of the next preceding calendar
year, except with respect to a person who first becomes eligible to participate
in this Independent Directors Plan during a calendar year, which Independent
Director may make such elections within 30 days after first becoming eligible to
participate in this Independent Directors Plan, and which elections shall apply
only to amounts of Director’s Compensation paid for services to be performed
after the date of such election.

(iii) All deferral elections shall be irrevocable for the calendar year in which
they are in effect. Once made, an Independent Director’s deferral election shall
remain in effect for all subsequent calendar years for which the Independent
Director is an Independent Director unless and until the Independent Director
increases, decreases, or terminates such election by submitting a new Deferral
Election Form to the Company. Deferral election changes must be submitted to the
Company no later than the last day of the calendar year next preceding the
calendar year for which the change is to be effective.”

2. Section 6(b)(i) of the Plan is hereby deleted in its entirety and replace
with the following:

“(i) Distribution Elections. Other with respect to Stock Units awarded on the
Effective Date, no later than the December 31 of each calendar year, each
Independent Director who is then eligible to receive an award of Stock Units
pursuant to Section 5 of this Independent Directors Plan shall be required to
complete and submit to the Committee an election on a form provided by the
Company (a “Distribution Election Form”) as to the timing and form of
distributions from his or her Deferral Account with respect to amounts
attributable to (i) the Stock Units awarded on the next following Grant Date and
(ii) any Director’s Compensation deferred pursuant to Section 6(a) of this
Independent Directors Plan with respect to the next following calendar year. If
no valid distribution election is made with respect to an award of Stock Units,
the portion of the Participant’s Deferral Account that is attributable to such
award shall be distributed, subject to Section 5(e)(iii) of this Independent
Directors Plan, in the form of a lump sum payment on the third anniversary of
the Grant Date of such award. If no valid distribution election is made with
respect to Director’s Compensation deferred pursuant to Section 6(a) of this
Independent Directors Plan, the portion of the Participant’s Deferral Account
that is attributable to such amounts shall be distributed in the form of a lump
sum payment on the third anniversary of the Grant Date of such award. ”

3. Section 6(b)(ii)(3) of the Plan is hereby deleted in its entirety and replace
with the following:

“(3) Separate Annual Elections. Any desired In-Service Distribution must be
separately elected for each Stock Unit award and for any Director’s Compensation
deferred in any one calendar year. Thus, to elect a scheduled In-Service
Distribution with respect to a specific year’s Stock Units and Director’s
Compensation, a new Distribution Election Form must be submitted during the
applicable election period. Once the applicable election period has passed, an
In-Service Distribution may not be elected for that the portion of the
Participant’s Deferral Account attributable to Stock Units awarded and
Director’s Compensation earned in that year.”

4. Section 6(c)(i) of the Plan is hereby deleted in its entirety and replace
with the following:

“(i) Participants’ Accounts. The Company shall establish and maintain an
individual bookkeeping Deferral Account for each Participant. Each Deferral
Account shall be credited with Stock Units in accordance with Section 6(a) of
this Independent Directors Plan, generally within five (5) business days of the
third anniversary of the applicable Grant Date, and as provided in
Section 6(c)(ii). Each Deferral Account shall be credited with the value of any
Director’s Compensation deferred in accordance with Section 6(a) of this
Independent Directors Plan, generally within five (5) business days of the date
on which such amounts would have otherwise been paid to the applicable
Independent Director, and as provided in Section 6(c)(ii). Each Participant
shall be fully vested in his or her Deferral Account at all times.”

Except as modified by this Amendment No. 1, the Plan shall remain unchanged and
shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment No. 1 is approved and duly executed as of the
day and year first written above by the undersigned authorized individual.

/s/ Gregory L. Probert
Gregory L. Probert
President & Chief Operating Officer


